was read. And the Defendant made a motion to the Court that the Bill of Hypothecation may be produced in Court by the Plantiff that he the deb may have oyer thereof The Case was Continued untill the Sixteenth Day of January next at Ten o Clock A. M The Court was opened accordingly: Decree for Oyer read, and the Plaintiff with drew this Information. And the Court was adjourned untill further Notice.
January 16, i749[5°3
And the sa John Banister the appell4 having made a motion that his sa Libell might be withdrawn a Retraxit was thereupon Enter’d. Wherefore it is consider’d that he the sa Appellant pay the Cost of this Court Taxes at £30/15/6. S Wickham Dep* Judge